Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a nano-structured aluminum oxide construct, classified in CPC B82Y 15/00.
II. Claims 7-17, drawn to a method of forming a nano-structured aluminum oxide construct, classified in CPC B82Y 40/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as an additional step to coat the substrate with a ceramic film. Furthermore, the chelate can be embedded in a separate step after the aluminum substrate is anodized.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least in CPC B82Y 15/00, along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC B82Y 40/00, along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Nocilly on 04/14/2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to because:
In Figs. 5A and 5B, some of the structures are not visible or are difficult to interpret. In Figs. 10 and 11, there appears to be a black box within the graph which is not visible. It is suggested to provide a clean and legible version of the figures. 
 In Fig. 8, the unit for Solution volume should read “µL”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In the specification, paragraph [0021], line 7, “forming a ceramic film form high…” should read “forming a ceramic film from high…”;
In the specification, paragraph [0025], line 6, “Dopes ceramic films” should read “Doped ceramic films”;
In the specification, paragraph [0026], table 1, it is unclear what EDTA or GLDA or MGDA or EGD or DTPA or HEDTA are. It is suggested to disclose the acronyms in an unabbreviated form to establish the terms.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 3, “the substrate” should read “the aluminum oxide substrate” for improved antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “a ceramic film nano-pore formed in the substrate” in line 3, which is unclear. It is unclear if the “nano-pore” is a “ceramic film”. Is the nano-pore coated with a ceramic film? Is the material around the nano-pore a ceramic that forms a film (i.e. is the aluminum oxide substrate the ceramic film)? It is unclear if there is a missing structure for “ceramic film”.  Claims 2-6 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 2, claim 2 recites the limitation “a film” in line 2. Since claim 1 establishes the construct comprises “a ceramic film”, it is unclear if the “film” of claim 2 is the same or different from the ceramic film of claim 1.
Regarding claim 3, claim 3 recites the limitation “a membrane” in line 2. Since claim 1 establishes the construct comprises “a ceramic film”, it is unclear if the “membrane” of claim 3 is the same or different from the ceramic film of claim 1.
Regarding claim 4, claim 4 recites the limitation "their" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, claim 4 recites the limitation “further comprising an antibody….or biological molecule or their fluorescent tagged versions…”. It is unclear if “their fluorescent tagged versions” is referred to the construct, the biological molecule, or each of the listed “antibody, antigen, oligopeptide, fusion protein, or biological molecule”.
Regarding claim 4, claim 4 recites “fluorescent tagged versions bound to the aluminum oxide substrate”. It is unclear which element is “bound to the aluminum oxide substrate”. Is only “fluorescent tagged versions” or the “biological molecule” bound? Or are all of the listed elements “bound”? The grouping is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaponenko et al. (Gaponenko et al., “Room-temperature photoluminescence from porous anodic alumina films with embedded terbium and europium species”, Materials Letters, 2009, 63, 621-624).
Regarding claim 1, Gaponenko teaches a nano-structured aluminum oxide construct (abstract; Fig. 1), comprising: 
an aluminum oxide substrate (Fig. 1 and abstract teaches an alumina film, i.e. aluminum oxide substrate); 
a ceramic film nano-pore formed in the substrate (Fig. 1 shows a nano-pore formed in the alumina film, wherein the alumina film is interpreted as the ceramic film forming the nano-pore); and 
a chelate embedded in the aluminum oxide substrate (title teaches terbium and europium, chelates, embedded in the alumina film; Fig. 1 teaches terbium, i.e. chelate, embedded in the alumina film).
Regarding claim 2, Gaponenko further teaches the construct comprises a film (Fig. 1).
Regarding claim 3, Gaponenko further teaches wherein the construct comprises a membrane (Fig. 1 shows the alumina film, i.e. membrane).
Regarding claim 5, Gaponenko further teaches wherein the chelate is selected from the group consisting of a metal, a transition metal, a lanthanide, and an actinide (title and abstract teaches europium and terbium, which are lanthanides).

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (Yamamoto et al., “Coloured materials and photoluminescence centres in anodic film on aluminium”, Nature, 1981, 289, 572-574). 
Regarding claim 1, Yamamoto teaches a nano-structured aluminum oxide construct (abstract; Figs. 1 and 3), comprising: 
an aluminum oxide substrate (Figs. 1 and 3 show the alumina film, i.e. aluminum oxide substrate); 
a ceramic film nano-pore formed in the substrate (Fig. 3 shows a ceramic film nano-pore formed in the alumina film, wherein the alumina is interpreted as the ceramic film that forms the nanopore); and 
a chelate embedded in the aluminum oxide substrate (Fig. 3 and page 574, right column, first paragraph teach oxalate is incorporated in the alumina film).
Regarding claim 2, Yamamoto further teaches the construct comprises a film (Figs. 1 and 3 show the alumina as an alumina film).
Regarding claim 3, Yamamoto further teaches wherein the construct comprises a membrane (Figs. 1 and 3 show the alumina as an alumina film, i.e. membrane).
Regarding claim 6, Yamamoto further teaches wherein the chelate comprises an organic chelate (Fig. 3 and page 574, right column, first paragraph teach oxalate is incorporated in the alumina film, wherein “oxalate” is interpreted as the organic chelate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gaponenko as applied to claim 1 above, and further in view of Wu et al. (US 20060228813 A1).
Regarding claim 4, while Gaponenko teaches that porous anodic alumina with lanthanide ions incorporated in the porous skeleton may be considered as potential light emitting material for applications for luminescent imaging (page 624, left column section 4), Gaponenko fails to teach the construct further comprising an antibody, antigen, oligopeptide, fusion protein, or biological molecule or their fluorescent tagged versions bound to the aluminum oxide substrate.
Wu teaches an improved method for providing biomolecules on a metal oxide substrate (abstract), wherein the metal oxide substrate is a porous aluminum oxide substrate having through-going channels (paragraph [0018]). Wu teaches that microarrays comprising a metal oxide substrate loaded with biomolecules are known in the art and are useful for performing probe-based assays (paragraph [0002]), wherein metal oxide substrates are advantageous for their porous substrate, manufacture cost, chemical surface properties, accurate and reliable detection, and reduced background interference (paragraph [0003]). Wu teaches that to perform probe-based assays, a sample comprising an analyte is contacted to a metal oxide substrate having biomolecules immobilized thereon (paragraph [0081]), wherein biomolecules comprise oligonucleotides, polynucleotides, ribonucleotides, proteins, antibodies, antigens, peptides, oligo or polysaccharides, receptors, haptens and ligands (paragraph [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaponenko to incorporate the teachings of Wu to provide the construct further comprising an antibody, antigen, oligopeptide, fusion protein, or biological molecule or their fluorescent tagged versions bound to the aluminum oxide substrate. Doing so would utilize known structures of aluminum oxide constructs in the art, as taught by Wu, which would have a reasonable expectation of successfully allowing for performing probe-based assays. Furthermore, one of ordinary skill in the art would be motivated to utilize the construct of Gaponenko in a probe-based assay, since Wu teaches aluminum oxide substrates are advantageous and useful for performing probe-based assays, and thus modify Gaponenko to provide the construct further comprising an antibody, antigen, oligopeptide, fusion protein, or biological molecule or their fluorescent tagged versions bound to the aluminum oxide substrate.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Wu et al. (US 20060228813 A1).
Regarding claim 4, Yamamoto fails to teach the construct further comprising an antibody, antigen, oligopeptide, fusion protein, or biological molecule or their fluorescent tagged versions bound to the aluminum oxide substrate.
Wu teaches an improved method for providing biomolecules on a metal oxide substrate (abstract), wherein the metal oxide substrate is a porous aluminum oxide substrate having through-going channels (paragraph [0018]). Wu teaches that microarrays comprising a metal oxide substrate loaded with biomolecules are known in the art and are useful for performing probe-based assays (paragraph [0002]), wherein metal oxide substrates are advantageous for their porous substrate, manufacture cost, chemical surface properties, accurate and reliable detection, and reduced background interference (paragraph [0003]). Wu teaches that to perform probe-based assays, a sample comprising an analyte is contacted to a metal oxide substrate having biomolecules immobilized thereon (paragraph [0081]), wherein biomolecules comprise oligonucleotides, polynucleotides, ribonucleotides, proteins, antibodies, antigens, peptides, oligo or polysaccharides, receptors, haptens and ligands (paragraph [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto to incorporate the teachings of Wu to provide the construct further comprising an antibody, antigen, oligopeptide, fusion protein, or biological molecule or their fluorescent tagged versions bound to the aluminum oxide substrate. Doing so would utilize known structures of aluminum oxide constructs in the art, as taught by Wu, which would have a reasonable expectation of successfully allowing for performing probe-based assays. Furthermore, one of ordinary skill in the art would be motivated to utilize the construct of Yamamoto in a probe-based assay, since Wu teaches aluminum oxide substrates are advantageous and useful for performing probe-based assays, and thus modify Gaponenko to provide the construct further comprising an antibody, antigen, oligopeptide, fusion protein, or biological molecule or their fluorescent tagged versions bound to the aluminum oxide substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stepniowski et al. (Stepniowski et al., “Incorporation of copper chelate ions into anodic alumina walls”, 2013, Materials Letters, 106, 242-245) teaches a nano-structured aluminum oxide construct (Fig. 2; abstract), comprising: an aluminum oxide substrate (Fig. 2; abstract; section 2); a ceramic film nano-pore formed in the substrate (Fig. 2 and abstract teaches “nanoporous alumina”); and a chelate embedded in the aluminum oxide substrate (title and abstract teaches copper chelate ions incorporated into alumina pore walls).
Stepniowski et al. (Stepniowski et al., “Fabrication and Luminescence of Anodic Alumina with Incorporated Vanadyl Citrate Chelate Anions”, 2014, J Mater Sci Nanotechnol 1: S102) teaches a nano-structured aluminum oxide construct (abstract; Figure 4), comprising: an aluminum oxide substrate (abstract and Figure 4 teaches an aluminum oxide substrate); a ceramic film nano-pore formed in the substrate (abstract and Figure 4 teach “nanoporous alumina”); and a chelate embedded in the aluminum oxide substrate (title and abstract teaches vanadyl citrate chelate complex anions were incorporated into the alumina).
Lee et al. (Lee et al., “Porous Anodic Aluminum Oxide: Anodization and Templated Synthesis of Functional Nanostructures”, Chem. Rev., 2014, 114, 15, 7487-7556) teaches porous type aluminum oxide substrate (Figs 1 and 12). Lee teaches that the incorporation of electrolyte-derived anions into anodic alumina is considered a general phenomenon for both barrier and porous-type anodization, occurring least for the former and greatest for the latter (page 7499, section 5.2). Lee teaches that incorporated acid anions influence the chemical, optical, and mechanical properties of the resulting porous AAO; for example, incorporated oxalate anions together with singly ionized oxygen vacancies (F+ center) have been known to contribute to the blue photoluminescence of porous AAO formed in oxalic acid solution (page 7499, section 5.2).
Velleman et al. (Velleman et al., “Velleman L, Triani G, Evans PJ, Shapter JG, Losic D. Structural and chemical modification of porous alumina membranes.” Microporous and Mesoporous Materials. 2009;126(1-2):87-94) teaches porous aniodic alumina membranes (abstract; Fig. 1) comprising a ceramic film nano-pore formed in the substrate (Fig. 1). 
Cai et al., (Cai et al., “A smart membrane with antifouling capability and switchable oil wettability for high-efficiency oil/water emulsions separation”, Journal of Membrane Science, 2018, 69-77) teaches a nano-porous functionalized aluminum oxide membrane (Scheme 1).
Kim et al. (Kim et al., “Easy-to-Fabricate and High-Sensitivity LSPR Type Specific Protein Detection Sensor Using AAO Nano-Pore Size Control”, Sensors, 2017, 17(4), 856) teaches a nanoporous aluminum oxide substrate with antibodies bound to the substrate (Figure 1).
	Poinern et al. (Poinern et al., “Progress in Nano-Engineered Anodic Aluminum Oxide Membrane Development”, Materials (Basel), 2011, 4(3):487-526) teaches a review of anodic aluminum oxide membranes (abstract). Poinern teaches that photoluminescence occurs in Al anodic oxide layers that are formed in organic acids such as citric, tartaric and oxalic (section 4.2.2). Poinern teaches that investigations using AAO oxide layers that were doped with rare earth ions during the anodization process were also found to exhibit luminescence and that this technique has been used to produce rare earth activated luminescent thin films for flat panel displays and optoelectronic devices (section 4.2.2). Poinern teaches that AAO membrane can be used to provide an efficient immobilizing matrix for enzymes in biotechnology application and also have been shown to be used for sensor technologies (page 515, third paragraph).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY H NGUYEN/		/JILL A WARDEN/Examiner, Art Unit 1798         Supervisory Patent Examiner, Art Unit 1798